Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 2 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 7/18/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/18/2019 is withdrawn because the allowable claims are generic.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Stephen Catlin on 3/9/2022 and 3/10/2022.

The application has been amended as follows: 
Claim 20, delete “which” in line 2, insert “and” after “layer” and before “is extending along” in line 3
Claim 21, delete “which” in line 2, insert “and” after “layer” and before “is extending along” in line 3
Allowable Subject Matter
Claims 1-3, 5-7, 9-10, 12-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 2, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “an electron trap layer comprising a projection over the first gate electrode; a first oxide semiconductor over the projection,” in combination with “a source electrode and a drain electrode in direct contact with a top surface of the second oxide semiconductor,” in combination with “a third oxide semiconductor over and in direct contact with the second oxide semiconductor,” in combination with “an oxide insulating layer over the second gate electrode,” in combination with “wherein the third oxide semiconductor is in direct contact with a side surface of the projection, a side surface of the first oxide semiconductor, and a side surface of the second oxide semiconductor,” in combination with “wherein the second gate electrode faces the top surface of the second oxide semiconductor and the side surface of the second oxide semiconductor with the third oxide semiconductor and the gate insulating layer interposed between the second gate electrode and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/9/2022